DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 1-7 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Filipi et al. (US 2008/0275473) in view of Gannoe (US 7,220,237).
With respect to Claim 1, Filipi teaches a method of reducing the size of the stomach of a patient (see Abstract and [0005]; Figures 13 and 65A-E), said method comprising the steps of:
- providing a tube 501 having a distal end and a proximal end, with said distal end adapted for insertion into the stomach of the patient; 
- inserting the distal end of the tube through the patient's esophagus and then into the patient's stomach, and disposing the tube along a lesser curve of the stomach (Figures 44-46, 55, and 64-65B); 
- with the tube disposed within the stomach, and the stomach drawn toward the tube, affixing opposing walls of the stomach to each other, along the tube, opposite the lesser curve (Figures 65C-E); and 
- withdrawing the tube from the stomach (as shown in Figure 13). 
	Filipi teaches the method substantially as claimed, but does not specifically teach that the affixing step is performed from outside the stomach.


	With respect to Claims 2 and 3, Filipi teaches the steps of drawing the stomach toward the tube prior to the step of affixing the walls of the stomach along the tube, and performing the step of drawing the stomach toward the tube by applying suction through apertures in the tube. See 957 in Figure 44, 976 in Figures 46-47, 523 and 525 in Figure 55; Paragraphs [0123], [0125], [0136], and entire disclosure.  
	With respect to Claims 4-6, Filipi teaches that prior to drawing the stomach toward the tube, the distal portion of the tube is anchored in the patient’s pyloric valve via an anchoring balloon 562.  See Figures 64-65E and [0149].
	With respect to Claim 7, Filipi teaches providing a balloon about the distal end of the tube, such that the balloon is disposed within the stomach when the distal end of the tube is disposed along the lesser curvature of the stomach; and prior to performing the affixing step, inflating the balloon prior to drawing the stomach toward the tube. See 
	With respect to Claim 9, Filipi teaches the step of providing an external surface adjustable feature at the distal end of the tube (balloon 545), such that the external surface adjustable feature is disposed within the stomach when the distal end of the tube is disposed along the lesser curvature of the stomach; and prior to performing the affixing step, expanding the external surface adjustable feature. See Figures 42-46, 55, and 64-66; paragraphs [0005-0006], [0122-0125], [0136-0140], and [0149-0150]. 
	With respect to Claims 10 and 11, Filipi teaches that sutures may be used to affix the posterior ant anterior stomach walls [0005].  Additionally, Gannoe teaches that staples and sutures are routinely used applied externally for stomach reduction procedures. 

	With respect to Claim 12, Filipi teaches the method as claimed, and further teaches that the method is to be performed under visualization of an endoscope (paragraph [0149] and entire disclosure).  Filipi, however, does not specifically teach that the step of illuminating the distal end of the tube with at least one light, while the distal end of the tube is disposed within the stomach.  
	However, the examiner takes official notice that it is notoriously well known in the art to provide a visualization endoscope with a light source such that the interior of the stomach may be accurately visualized by the surgeon.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Filipi’s method with the step of illuminating the distal end of the tube with at least one endoscopic light .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,398,581. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method of reducing the size of the stomach by inserting a tube into the stomach, applying a vacuum, and affixing the stomach around said tube. The instant claims are broader than the ‘5814 claims because they do not necessarily require the steps of Claim 8.  These steps are present in Claim 1 of the ‘581 application. 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,615,952.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require a method of creating a lumen of a desired shape within . 

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing of a terminal disclaimer to overcome the double patenting rejection.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the steps of demarcating a position of the tube within the stomach so as to make it easily discernable from outside the stomach; after the stomach has been drawn toward the tube, performing the affixing step using the tube as a guide.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Filipi’s method to create demarcations on that are discernable from outside the stomach, said demarcations being used as a guide for affixing tissue.  These demarcations are not necessary with Filipi’s device, as the walls of the stomach are pulled against the tube during the affixing step. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781